ACCEPTED
                                                                                         03-15-00464-CV
                                                                                                 6524945
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    8/17/2015 2:14:02 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                NO. 03-15-00464-CV

                           IN THE COURT OF APPEALS                   FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                      FOR THE                 8/17/2015 2:14:02 PM
                                                                JEFFREY D. KYLE
                      THIRD SUPREME JUDICIAL         DISTRICT         Clerk


                                AT AUSTIN, TEXAS


             VICTORY CHEVAL HOLDINGS, LLC, GARRETT JENNINGS
                  AND CASTLE CROWN MANAGEMENT, LLC,

                                      Appellants

                                           v

                      DENNIS ANTOLIK, VICTOR ANTOLIK
                          and CHEVAL MANOR, INC.,

                                       Appellee


               UNOPPOSED MOTION TO EXTEND DEADLINE TO
                       FILE APPELLANTS' BRIEF


TO THE HONORABLE COURT OF APPEALS:
        Appellants, Victory Cheval Holdings, LLC, Garrett Jennings and Castle
Crown Management, LLC, move the Court to extend by two weeks the time to file
Appellants' Brief as follows:
        1.     This is an interlocutory appeal from a Temporary Injunction entered by
The Honorable Karin Crump, Travis County District Judge, on July 16, 2015.
        2.     Appellants' Brief is currently due to be filed on Monday, August 24,
2015.
      3.     Because of work-related matters scheduled over the next two weeks,
Appellants reasonably need approximately two additional weeks’ time for
preparation of the brief.
      WHEREFORE, Appellants respectfully pray that the Court extend until
September 8, 2015 the deadline to file Appellants' brief.



                                               Respectfully submitted,

                                               /s/ Kemp Gorthey
                                               Kemp W. Gorthey
                                               State Bar No. 08221275
                                               Kendall L. Bryant
                                               State Bar No. 24058660
                                               THE GORTHEY LAW FIRM
                                               604 West 12th Street
                                               Austin, Texas 78701
                                               Tele: 512/236-8007
                                               Fax: 512/479-6417
                                               Email: kemp@gortheylaw.com
                                               Email: kendall@gortheylaw.com
                                               ATTORNEY FOR APPELLANTS,
                                               GARRETT JENNINGS and CASTLE
                                               CROWN                  PROPERTIES
                                               MANAGEMENT, LLC

                                                            and

                                               /s/ Peyton Smith
                                               PEYTON N. SMITH
                                               State Bar No. 18664350
                                               Brian L. King
                                               State Bar No. 24055776
                                               REED & SCARDINO LLP
                                               301 Congress Avenue, Suite 1250
                                               Austin, Texas 78701
                                            Tel: 512/474-2449
                                            Fax: 512/474-2622
                                            psmith@reedscardino.com
                                            bking@reedscardino.com
                                            ATTORNEY FOR APPELLANT,
                                            VICTORY CHEVAL HOLDINGS,
                                            LLC

                      CERTIFICATE OF CONFERENCE

      By my signature above, I conferred with Appellees' counsel concerning the
subject of this motion and Appellees' counsel advises that they do not oppose such
motion.

                         CERTIFICATE OF SERVICE

      By my signature above I certify that a true and correct copy of the foregoing
Unopposed Motion to Extend Deadline to File Appellants' Brief has been served
upon the below-named counsel on this the 17th day of August, 2015 as follows:

      Donald R. Taylor              Via Email: dtaylor@taylordunham.com
      Isabelle M. Antongiorgi       Via Email: ima@taylordunham.com
      Taylor, Dunham & Rodriguez, LLP
      301 Congress Avenue, Suite 1050
      Austin, Texas 78701

      Mark Taylor                   Via Email: MarkT@hts-law.com
      Holmann, Taube & Summers
      100 Congress Avenue, Suite 1800
      Austin, Texas 78701